Citation Nr: 0623661	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-012 90	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that declined to reopen the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder, on the basis that new and 
material evidence had not been submitted.  The veteran 
perfected a timely appeal of this determination to the Board.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his January 2005 Substantive Appeal form, the veteran 
indicated under the box labeled "HEARING" that he did not 
want a Board hearing.  However, along with that form, the 
veteran sent an accompanying form labeled "APPEAL HEARING 
OPTIONS" on which the veteran requested a video conference 
hearing at the Winston-Salem RO before a Board member.  In a 
later July 2005 letter to the Board, the veteran explained 
that he is financially and physically unable to go to 
Washington, D.C. for a Board hearing.

The Board thus determines that the veteran requested a video 
conference hearing before a Board member in January 2005.  To 
date, the veteran has not been afforded the opportunity to 
appear at any such hearing and the claims file does not 
reflect that he has withdrawn his request for such a hearing.  
Therefore, this case must be remanded.


Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled 
for a hearing before a Veterans Law 
Judge of the Board of Veterans' 
Appeals at the local regional 
office, following the usual 
procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



